J-S04033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DANIEL C. CROOM                         :
                                         :
                   Appellant             :   No. 829 MDA 2020

             Appeal from the PCRA Order Entered May 7, 2020
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0001238-2015

BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED MARCH 05, 2021

      Daniel C. Croom (“Croom”) appeals from the Order dismissing his first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      Croom was charged with various offenses after being accused of

physically abusing one of his children (“the victim”) in September of 2014. On

the morning of Croom’s scheduled jury trial on February 23, 2016, Croom

stated that he wished to tender a guilty plea, pursuant to an agreement with

the Commonwealth. As part of his guilty plea colloquy, Croom admitted to

committing simple assault, and conspiracy to commit endangering the welfare

of children. See N.T., 2/22/16, at 8-15 (wherein the trial court asks Croom

whether he had committed the above-referenced offenses, and Croom

answers in the affirmative). However, after Croom admitted to committing

the offenses, Croom refused to agree to the portion of the plea agreement
J-S04033-21


restricting contact with the victim’s mother, with whom he has other children,

during his probation. See id. at 13-15. Accordingly, the trial court vacated

Croom’s guilty plea, and he proceeded to the scheduled jury trial.

        Following the jury trial, Croom was convicted of two counts of simple

assault, and one count each of endangering the welfare of a child, conspiracy

to commit endangering the welfare of a child, and conspiracy to commit simple

assault.1 On the same day, the trial court sentenced Croom to an aggregate

term of four to thirteen years in prison, followed by ten years of probation.

On direct appeal, this Court affirmed Croom’s judgment of sentence.         See

Commonwealth v. Croom, 159 A.3d 999 (Pa. Super. 2016) (unpublished

memorandum).

        On December 8, 2017, Croom filed the instant pro se PCRA Petition. In

his Petition, Croom asserted various claims of ineffective assistance of

counsel. The PCRA court appointed Croom counsel, who subsequently filed a

Petition to withdraw and a “no-merit” letter pursuant to Turner/Finley.2 On

June 8, 2019, the PCRA court granted PCRA counsel’s Petition to withdraw.

        On January 8, 2020, the PCRA court issued Notice of its intent to dismiss

the Petition pursuant to Pa.R.Crim.P. 907. On January 27, 2020, Croom filed

a pro se request for a hearing “for refutation of such claims.” See Response,


____________________________________________


1   18 Pa.C.S.A. §§ 2701(a)(1), (3), 4303(a)(1), 903(a)(1).

2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S04033-21


1/27/20. The PCRA Court dismissed Croom’s Petition on April 5, 2020. Croom

filed a timely pro se Notice of Appeal, and a court-ordered Pa.R.A.P. 1925(b)

Concise Statement of matters complained of on appeal.

        Croom raises the following issue for our review:

        Whether the [PCRA] court abused its discretion in refusing to grant
        [Croom] an evidentiary hearing, on his pro se [PCRA Petition], in
        which [Croom] asserted an ineffective assistance of counsel claim
        for failing to move for the recusal of the trial judge, where the trial
        judge was privy to information presented during [Croom]’s guilty
        plea colloquy, vacated, then used during [Croom]’s sentencing
        after [Croom] was convicted by a jury?

Brief for Appellant at 3.

        Croom argues that the PCRA court erred in dismissing his PCRA Petition

without a hearing. Id. at 6-9. Specifically, Croom asserts that the PCRA court

should have held a hearing on his claim that trial counsel rendered ineffective

assistance in failing to move for recusal of the trial judge based on potential

bias.    Id. at 8-9.    Croom claims that the trial judge improperly allowed

information gleaned from Croom’s aborted guilty plea colloquy to color its

sentencing of Croom.        Id. at 7-8.    Croom contends that the trial judge

improperly referenced Croom’s guilty plea colloquy during sentencing. Id. In

support, Croom directs our attention to the trial judge’s statement, at

sentencing, that the court had “taken into account the testimony that [it]

heard in not only the trial these last two days, but in previous proceedings.”

N.T., 2/23/16, at 144 (emphasis added).




                                         -3-
J-S04033-21


       Our review of the record discloses that Croom did not raise this claim in

his pro se PCRA Petition. Rather, in his PCRA Petition, Croom asserted the

following:

       Ineffective assistance of counsel [in that] or [sic] my public
       defender did not properly delve into [Berks County Children and
       Youth Services (“CYS”)] records to find case workers notes about
       [the victim’s] behavior. My pubic [sic] defender never subpoena
       [sic] case workers Pam Bradley and Argentina Bancos. Public
       defender never objected to my sentence or the stipulations where
       there are errors. Public Defender never called a prima facie
       violation. Direct appeal public defender did not show supporting
       facts to show the Judge errd [sic] in his statements at sentencing.

PCRA Petition, 12/8/17, at 4 (some capitalization omitted). Further, Croom

stated that he intended to argue on appeal the following:

       Ineffective assistance of counsel, Public Defender did not
       investigate case. Did not call key witnesses. Failed to investigate
       Defense or Evidence. Public Defender did not object to sentence
       or stipulations at sentencing[.] Public Defender did not obtain
       records from CYS, from Argentina Bancos and Pam Bradley.

Id. (some capitalization omitted).

       Moreover, PCRA counsel did not identify Croom’s instant issue in her

Turner/Finley letter. There, PCRA counsel identified and analyzed the issues

that Croom wished to pursue in his PCRA Petition, based on Croom’s pro se

PCRA Petition and counsel’s subsequent correspondence with Croom. Croom’s

instant issue is not included therein. See Turner/Finley Letter, 6/6/19, at

2-3.

       Consequently, the PCRA court did not address Croom’s claim in its

Pa.R.Crim.P. 907 Notice of intent to dismiss the PCRA Petition. See Notice of



                                      -4-
J-S04033-21


Intent, 1/8/20, at 1-10. Further, in its Pa.R.A.P. 1925(a) Opinion, the PCRA

court stated the following:

      While [Croom] does raise various claims of ineffective assistance
      of counsel, including for failure to object to [Croom]’s sentence
      and stipulations, the claim that trial counsel was ineffective for
      failing to seek reclusion of this jurist was not included in either the
      pro se [PCRA P]etition or in PCRA counsel’s review. Likewise,
      though [Croom] raises a challenge to the discretionary aspects of
      sentence, the claim that this court’s pretrial colloquy with [Croom]
      somehow created unintentional bias that, along with our failure to
      consider mitigating factors, amounts to an abuse of th[e trial]
      court’s discretion is a novel argument first seen in the [Concise
      Statement].

                                      ***

             Even if the [PCRA c]ourt were to find that [Croom]’s claims
      of error have not been waived, th[e PCRA] court’s review of the
      [Concise Statement] reveals that the alleged errors are too vague
      to allow for adequate response. While [Croom] states the general
      claim of ineffective assistance of counsel and a challenge to the
      discretionary aspects of the sentence, he fails to indicate what
      information was disclosed to the [trial] court that would have
      created any unintentional bias or how th[e trial] court’s colloquy
      of [Croom] led to the alleged abuse of discretion. We are well
      aware that a [Concise Statement] must be detailed enough so that
      the judge can write a Rule 1925(a) [O]pinion, but not so lengthy
      that it does not meet the goal of narrowing down the issues
      previously raised to the few that are likely to be presented to the
      appellate court without giving the trial judge volumes to plow
      through. As such, we don’t expect that a concise statement of
      errors would be so granular as to present each argument.
      However, [] a [Rule] 1925(b) statement which is too vague to
      allow the court to identify the precise issue raised on appeal is
      equivalent to no statement at all. [Croom] identifies the issue
      raised, but fails to provide this court with sufficient information as
      to the basis of the claim to adequately address the issue.
      Consequently, even if [Croom]’s issues are not waived for failure
      to present the issues before the PCRA court, we would likewise
      find that the [Concise S]tatement is too vague for meaningful
      review.



                                       -5-
J-S04033-21


PCRA Court Opinion, 7/30/20, at 5-6 (citations and quotations omitted).

      Because Croom did not raise in his PCRA Petition the issue of counsel’s

ineffectiveness in failing to move for the trial judge to recuse himself, we

conclude that this issue has been waived. See Pa.R.A.P. 302(a) (stating that

an issue may not be raised for the first time on appeal); see also

Commonwealth v. Lambert, 797 A.2d 232, 240-41 (Pa. 2001) (stating that

“claims … not raised in appellant’s PCRA petition … are waived.”).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/05/2021




                                    -6-